The State of TexasAppellee/s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                        September 23, 2014

                                       No. 04-14-00222-CR

                                    Jacob Cory GONZALES,
                                           Appellant

                                                 v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2011CR8528A
                             Honorable Pat Priest, Judge Presiding

                                          ORDER
        The reporter’s record was originally due July 18, 2014; however, the court has granted
the reporter, Kay Gittinger, two extensions of time to file the record until September 17, 2014 C
sixty days after it was originally due. The record has not been filed, and the reporter has not
filed any further notices of late record.

        We therefore ORDER court reporter Kay Gittinger file the record no later than October
23, 2014. Ms. Gittinger is advised that no further extensions of time will be granted absent
written proof of extraordinary circumstances.

        We further order the clerk of this court to serve a copy of this order on the court reporter
and all counsel. Because “[t]he trial and appellate courts are jointly responsible for ensuring that
the appellate record is timely filed,” TEX. R. APP. P. 35.3(c), we also order the clerk of this court
to serve a copy of this order on the trial court.

                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of September, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court